Citation Nr: 1135911	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, claimed as pneumonia and shortness of breath.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Marine Corps from August 1975 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In December 2010, the Board remanded the issues on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  All requested actions have been taken, and the matters have been returned to the Board.


FINDINGS OF FACT

1.  There is no current chronic lung condition.

2.  There is no current hearing loss disability of the left ear.

3.  Currently shown hearing loss disability of the right ear was not first manifested in service or during the first post-service year; the competent and credible evidence of record is against a finding that right ear hearing loss is related to military service.

4.  Currently diagnosed tinnitus was not first manifested in service and the competent and credible evidence of record is against a finding that tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a lung disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection of bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  February and March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  This includes service treatment records obtained in compliance with the December 2010 Board remand.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted and necessary opinions were obtained); the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners, where possible, performed all required tests and offered requested opinions with rationales.  Examinations were performed in connection with the December 2010 remand, and fulfill the intent of the directed development.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Lung Disorder

Service medical records reveal that the Veteran was hospitalized for almost two weeks in September and October 1975 for pneumonia.  He was treated with medications and released to duty with a physical profile limiting his activity.  He had been on sick call immediately prior for treatment of a cold.  In November 1976, the Veteran was treated for head and chest congestion, and he was seen for an upper respiratory infection in June 1979.  On separation examination in July 1979, although the Veteran reported a history of ear, nose and throat trouble and hay fever, he denied problems with chronic or frequent colds, asthma, shortness of breath, or chronic cough.

VA treatment records from 2005 to 2009 reveal that in August 2005 the Veteran sought treatment after "feeling badly" for several weeks"  He stated he felt like there was fluid "sloshing around in his lungs."  He reported a past history of pneumonia, and felt this might be the same thing.  He denied coughing or sputum production, nor had he had a fever, sweats, or chills.  The Veteran smoked marijuana, and stated that he had just retired after working at the dog pound for 21 years.  He was not doing much other than sitting around watching TV; he was depressed.  Lungs were clear, and there was no wheezing.  Oxygen saturation was 100 percent on room air.  The Veteran complained of mild tenderness of the left lower ribs anteriorly.  Chest x-ray was normal.  New onset diabetes was diagnosed.  He denied shortness of breath or chest pain, and the cardiac monitor was normal at approximately 10:30.  At 1:40, he stated he was anxious and short of breath.  Medication was administered and the Veteran calmed down and was discharged just after 3:00.  However, when told he was being sent home, the Veteran grew very anxious and stated he could not breathe.  Lungs were still clear and the oxygen saturation remained 100 percent.  He was referred to psychiatry, and with medication he calmed again and was without symptoms.  Records show that subsequently, the Veteran has periodically reported shortness of breath.  He continued to smoke marijuana and tobacco; however, no chronic lung disease was diagnosed at any time by treating doctors.  Repeated chest x-rays continued to show no pulmonary process.

A VA examination was performed in February 2011.  The claims file and medical records were reviewed in conjunction with the examination.  The Veteran reported that he had been treated with an experimental antibiotic in boot camp in 1975, and returned to duty when his pneumonia resolved.  He reported a persistent cough with some shortness of breath since that time.  He stated he smoked two marijuana joints daily.  He reported a history of productive cough, wheezing, dyspnea, night sweats, chronic pulmonary mycosis, and bronchiectasis.  He would have wheezing every winter, which he treated himself with over the counter medications, and experienced dyspnea with mild exertion.  The examiner also noted a bout of pneumonia at age 15, with a tuberculosis prophylaxis for a year afterward.  Physical examination was normal; chest x-rays showed well aerated lungs without consolidation or mass.  Pulmonary function testing was administered; the technician noted that the Veteran gave a suboptimal effort and results were inconsistent.  No valid baseline could be established.  Based on the results obtained, however, doctors found no obstruction, and normal lung volume and diffusion.  The examiner stated that there was no current chronic pulmonary pathology.  The reported cough was a nonspecific symptom, and could be accounted for by currently diagnosed gastroesophageal reflux syndrome (GERD) or smoking.  The in-service pneumonia had resolved without residual.

The Veteran is competent to report pulmonary symptoms he experiences, such as wheezing, coughing, and shortness of breath.  However, he lacks the required specialized knowledge and training to render a diagnosis based upon such symptoms, or to opine regarding the etiology of his complaints, to include as related to service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His opinions regarding any relationship between his current complaints and the documented in-service pneumonia infection are, therefore, not competent evidence of service connection.

The medical opinions of record, both express and inferred, clearly indicate that there is no nexus between current intermittent acute symptoms and service.  The VA examiner has stated this expressly; the in-service infection healed without residuals.  Treating doctors, in documenting the Veteran's complaints, relate such to causes other than service, including current infections, anxiety, and diabetes.

Service connection may still be established through a showing of continuity of symptoms; the Veteran's testimony is competent on this point.  However, the evidence of record fails to document continuity of respiratory symptoms since service.  Records in fact contradict the allegation; this is not merely an absence of records.  Service treatment records show resolution of the September 1975 infection, and, despite subsequent treatment for other respiratory illnesses in service, no reference to continuing or lingering pneumonia.  The Veteran actively denied such at separation.  Post-service records show no more than intermittent, acute complaints.  The Veteran, when seeing treatment, reported a few days or weeks of symptoms, and did not describe chronic symptoms.  At times he specifically denied symptoms he now alleges to have persisted continually since service.  Finally, testing on examination showed no current lung impairment.  Even with a suboptimal effort and, according to the Veteran, a cold, his lung function was within normal limits.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a lung disorder is not warranted.


Hearing Loss

The Veteran contends that he has current hearing impairment, which he relates to in-service noise exposure.

Excessive noise exposure in service is established; the Veteran served as a combat engineer with the Marine Corps, and was exposed to loud noises from equipment and explosives.

Service treatment records reveal that on enlistment examination in February 1975, the Veteran's hearing was well within normal limits; all puretone thresholds were at 5 decibels, except at 500 Hz, which was 10.  A May 1977 treatment record showed definite increases at all frequencies:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
10
30
LEFT
25
15
15
15
15

At the July 1979 separation examination, audiometric testing showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
25
20
10
LEFT
10
15
15
15
15

A VA audio examination was conducted in January 2007; the examiner stated the claims file was reviewed in conjunction with the examination.  The Veteran reported decreased hearing for the past two years.  He denied any history of ear infection or surgery, severe head injury, or familial hearing loss.  He reported noise exposure from power tools, heavy machinery, and artillery on active duty.  After service, he was a student and worked in animal control.  Audiometric testing showed:


HERTZ

500
1000
2000
3000
4000
CNC
RIGHT
25
20
20
15
15
92
LEFT
20
25
15
20
25
96

The examiner opined that the Veteran's hearing sensitivity was within normal limits bilaterally.  She therefore offered no opinion as to whether any current hearing loss was at least as likely as not related to military service.

However, for VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The right ear therefore did show a hearing loss disability by regulation, and a nexus opinion was required.

A second VA audio examination was performed in February 2009.  The claims file was again reviewed.  The Veteran reported having hearing problems in both ears for 33 years; he also reported an ear infection in the left ear a couple years prior.  He was exposed to noise in service as a combat engineer; after service, barking dogs were his sole source of noise exposure, when he was an animal control officer.  He reported difficulty hearing on the phone and or against background noise.  He has to turn up the volume on the TV or the ringer to hear them.  Audiological testing was attempted, but the Veteran "could not or would not provide accurate reliable valid hearing test results."  The unavailability of "reliable and valid hearing test results" prevented the formulation of any opinion on etiology or nexus.

In July 2007 and April 2009 statements, the Veteran argued that current hearing loss was related to in-service exposure to explosions and other noise; he did not state that symptoms began at that time.  Further, in the April 2009 statement, the Veteran expressed his willingness to be retested.  He did not understand why valid results could not be obtained.  In December 2010, the Board remanded the issue to, in part, provide an audiological examination.

This was accomplished in February 2011.  The claims file was reviewed, and the Veteran reported that he was exposed to noise in service as a combat engineer.  After service, he had noise exposure from animals as a dog catcher, and from trains.  Audiometric testing was attempted, but results were not reported.  "He could not or would not provide reliable and valid hearing test results."  His puretone and spondee thresholds varied too widely to be considered reliable.  The examiner stated that the inconsistencies were explained to the Veteran, and retesting was attempted, but the problem could not be resolved.  Other testing showed normal middle ear function; the examiner opined that the Veteran's hearing should be presumed to be normal in light of the "non-organic component" of his complaints.

Repeated attempts to test the Veteran's hearing acuity have been made, with no success.  Examiners have indicated that the failure lies with the Veteran; he has not cooperated with testing, as shown by the variation in responses to puretone and spondee testing.  Further efforts to obtain valid examination results would be useless; the February 2011 examination represents substantial compliance with the Board's remand directive.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  The duty to assist is not a one way street.  The Veteran must cooperate with VA in obtaining the evidence and information needed to substantiate his claim.  38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran's failure to cooperate, as it has prevented any meaningful gathering of evidence in connection with his claim, is considered a failure to report for examination.  In stymieing the examination, he may as well have not appeared at all.

In connection with an original claim of service connection, when a Veteran fails to report for a necessary VA examination, "the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).  No further development is therefore to be performed.

There is evidence of decreased hearing acuity in service.  However, this had not progressed to a hearing disability at separation, and there is no competent and credible evidence that any hearing damage continued to progress once the Veteran was removed from the noisy environment of service.  The Veteran was then reintroduced to a noisy environment as a dog catcher, with kennels full of barking dogs. 

The left ear has never, at any time, demonstrated findings meeting the regulatory definition of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran, while competent to report functional complaints of hearing difficulty, lacks the specialized knowledge, training, and equipment needed to establish the presence of a hearing loss disability under the regulations.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regard to the right ear, there is a single test showing a hearing loss disability, based on the Maryland CNC speech recognition score in January 2007.  The examiner at the time raised no objection to the validity or reliability of the testing, and so the Board must accept the qualified medical evidence of disability despite reservations regarding the credibility of the Veteran's test responses.  However, no medical professional has offered an opinion relating the diagnosed right ear hearing loss to noise exposure in service.  The January 2007 examiner did not recognize any hearing disability, and so offered no opinion.  Subsequent examiners were prevented from opining by the Veteran's lack of cooperation.

The Veteran has expressed his own belief that current hearing loss is related to in-service noise exposure, but as a layperson, he is not competent to render an opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This is not a situation where the impact of in-service trauma was readily observable and was reported since that time.  The Veteran has alleged that his hearing problems began in service, but has also stated that his decreased hearing started around 2005.  There is no record of treatment for or complaints of hearing problems over the years since service, or even corroborating lay statements regarding others' observations of hearing problems.  Medical evidence of a nexus is therefore required.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Simply put, the Veteran's allegations of continuity did not rise until after the initial denial of his claim; this, in combination with the repeated unreliable testing, forces the Board to conclude that the original allegation of hearing problems since 2005 is the credible assertion.  The evidence is therefore not in equipoise; the weight of the evidence is against the claim.

Consideration has been given to the application of presumptive service connection under 38 C.F.R. § 3.307.  Certain chronic diseases, including sensorineural hearing loss as an organic disease of the nervous system, are presumed service connected if manifested to a compensable degree within an applicable time period.  38 C.F.R. § 3.309(a).  The presumptive period for sensorineural hearing loss is one year following service.  38 C.F.R. § 3.307.  However, in this case there is no diagnosis of sensorineural hearing loss, and hence the presumption may not be applied.  Further, even if sensorineural hearing loss is presumed, there is no evidence that it existed within a year of separation from service, or that it had progressed to a compensable degree.  January 2007 testing establishes that it was not compensable even at that time.  38 C.F.R. § 4.85.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.

Tinnitus

Noise exposure in service has been established based on the Veteran's duties as a combat engineer with the Marine Corps.  However, service medical records reveal no complaints of or treatment for tinnitus on active duty.  VA treatment records similarly are silent regarding tinnitus.

At the January 2007 VA audio examination, the Veteran reported that he currently experienced tinnitus, and it had begun two years prior.  He described it as a moderate high pitched ringing or hissing, and reported that it interfered with sleep and communication.  The examiner opined that it was unlikely tinnitus was related to active duty, as hearing sensitivity was normal and he reported onset two years ago, many years after service.

In July 2007 and April 2009 statements, the Veteran argued that current tinnitus was related to in-service exposure to explosions and other noise; he did not state that symptoms began at that time.

At the February 2009 VA audio examination, the Veteran reported having bilateral tinnitus every day for a few minutes.  He stated it started "a few years back" and "after his Marine Corps" duty.  He described it as moderate to severe high pitched ringing, and stated it upset his balance.  The examiner stated that no opinion on etiology or nexus to service could be offered in light of the lack of reliable and valid hearing testing.

At the February 2011 audio examination, the Veteran reported that current tinnitus began after an explosion in 1976, and was constant.  The examiner noted that the Veteran had previously stated it began two years prior.  Tinnitus was diagnosed based on the Veteran's current complaints, but the examiner stated that no opinion regarding etiology could be rendered without resorting to speculation.  The Veteran had been inconsistent in his reports of the onset of tinnitus.

The sole medical opinion of record regarding the etiology of tinnitus was offered by the January 2007 VA examiner; the opinion is inadequate, as it was based on inaccurate facts and failed to provide a clear rationale.  The examiner considered hearing to be normal, without considering the showing of right ear hearing disability based on speech recognition, and did not explain why normal hearing sensitivity meant a nexus to service for tinnitus was not likely.

Subsequent examiners could not offer the required opinion.  There was a lack of valid hearing testing in both instances, and the examiner (who saw the Veteran in 2009 and 2011) noted that his inconsistent allegations of onset made speculation necessary.

The Veteran currently alleges his tinnitus began in service; previously, he had consistently argued that it began long after service but was likely related to his in-service noise exposure.  Service records and VA treatment records fail to show any complaints of or treatment for tinnitus during or for three decades after service.  The Veteran is competent to report the symptoms of tinnitus and establish a diagnosis, as he can experience the condition and describe it through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  He is not, however, credible in this instance.  He has provided inconsistent reports regarding the onset of tinnitus, with the more beneficial allegations coming only after the initial denial.  He has repeatedly not cooperated with testing.  

There is therefore no competent and credible evidence relating currently diagnosed tinnitus to service.  There is an absence of evidence on that point; such absence is not the same as a finding of equipoise.  In such an instance, the competent and credible, and hence probative, evidence is in balance.  Here there is only a bare, unsupported allegation, and there is no doubt to be resolved.  Service connection for tinnitus is not warranted.


ORDER

Service connection for a lung disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


